IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,127-01


                                 IN RE RUFUS SMITH, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 011688 IN THE 259TH DISTRICT COURT
                               FROM JONES COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has contacted the District Clerk of Jones County

to determine how much it will cost to purchase copies of the clerk’s record and reporter’s record

from his trial. Although the clerk responded to Relator’s initial inquiries, Relator alleges that the

clerk has not responded to his most recent query, and has not advised Relator of the total cost to

purchase his trial records.

       In these circumstances, additional facts are needed. In re Bonilla, 424 S.W.3d 528 (Tex.

Crim. App. 2014). Respondent, the District Clerk of Jones County, is ordered to file a response by
                                                                                                 2

stating whether or not Relator has been advised of the total cost of purchasing the clerk and

reporter’s records from her trial in cause number 011688 from the 259th District Court, and if not,

why not. This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: April 29, 2020

Do not publish